Citation Nr: 1716696	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  15-11 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for post traumatic stress disorder (PTSD) from December 7, 2011.

2.  Entitlement to an effective date earlier than December 6, 2011 for the award of service connection for PTSD.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to Agent Orange exposure.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A motion to advance on docket has been raised by the Veteran's attorney due to the Veteran's serious/terminal illness.  See Motion to Advance on Docket (February 2017).  The undersigned is granting that motion and advancing the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA received a claim for service connection for PTSD on July 13, 1994, which the RO denied in an unappealed June 1994 rating decision; a service personnel record dated July 1969 was first received by the RO in January 2012 and had not been previously associated with the claims file when VA first denied the Veteran's claim for service connection for PTSD.

2.  A peripheral nerve condition is not shown in service or within the initial post separation year; and competent evidence has not been presented showing that the Veteran's peripheral neuropathy of the lower extremities is etiologically related to service, to include herbicide (Agent Orange) exposure.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 13, 1994 for the grant of service connection for PTSD are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c)(1), (3), 3.400 (2016).

2.  The criteria for service connection for peripheral neuropathy of the right lower extremity, to include as secondary to Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for peripheral neuropathy of the left lower extremity, to include as secondary to Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in December 2011 and February 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  With regard to the claim for peripheral neuropathy, a VA examination is not required as there is no credible lay evidence or competent medical evidence indicating that the Veteran had a peripheral nerve condition of the lower extremities in service or that the Veteran has a peripheral nerve condition associated with his period of service, to include Agent Orange exposure, as discussed in the decision below.  38 C.F.R. § 3.159.  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).

Neither the Veteran nor his attorney has identified any pertinent outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the appeal.

II.  Service Connection

VA received a claim for service connection for peripheral neuropathy of the lower extremities from the Veteran in December 2011, which he averred was related to Agent Orange exposure while serving in the Republic of Vietnam.  See VA Forms 21-0820 (December 2011).  It is noted that the Veteran served in the Republic of Vietnam during the applicable period to presume his exposure to certain designated herbicide agents during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Organic disease of the nervous system, which includes peripheral nerve conditions, shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection based on exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  Early onset peripheral neuropathy is one of the diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309.  However, for the presumption to apply, peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicide.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, service connection may be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for peripheral neuropathy of the right and left lower extremities.  A peripheral nerve condition is not shown in service or within the initial post separation year.  Also, competent evidence has not been presented showing that the Veteran's peripheral neuropathy of the lower extremities is etiologically related to service, to include herbicide (Agent Orange) exposure.  Presumptive service connection is not warranted for peripheral neuropathy as either a chronic disease or presumptive disease associated with exposure to certain herbicide agents because the record shows that peripheral neuropathy was not shown until more than one year after service discharge and more than one year after the Veteran's last exposure to herbicides (i.e., within one year after his return from Vietnam).

STRs reflect no diagnosis for a peripheral nerve condition in service.  Report of separation examination dated in October 1969 reflects normal clinical evaluation of the neurologic system and lower extremities.  A peripheral nerve disorder is first documented in 2009, roughly 40 years after service discharge.  A private treatment record dated July 2009 reflects complaints of peripheral neuropathy and a family history for this disorder-noting that that the Veteran's 2 sisters also have the same problem.  See Medical Record - Non-Government Facility (February 2012).
The Board has considered the Veteran's theory that his peripheral neuropathy is related to herbicide exposure in service.  However, the Veteran is not competent to link his neurological disorder to service, to include herbicide exposure, as he lacks the requisite medical training to provide a competent opinion on complex medical matters that are not susceptible to lay observation.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).

Here, the Board assigns greater probative value to the STRs showing normal clinical evaluation at service separation coupled with the many decades intervening service and first documented diagnosis of peripheral neuropathy of the lower extremities.  This evidence is more probative than the Veteran's uncorroborated medical opinion in this matter.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the claim is denied.

III.  Effective Dates for Awards of Service Connection

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i). The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400(q)(ii), (r).

However, under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3156 (a).  See 38 C.F.R. § 3.156 (c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records or any other relevant service department records are received after a prior final denial.  Id.

Paragraph (c)(1) of section 3.156 does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156 (c)(2).

An award based in all, or in part, on the records identified by paragraph (c)(1) of 38 C.F.R. § 3.156 is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date that may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156 (c)(3).


Factual Background & Analysis

Having carefully reviewed the evidence of record, the Board finds that an effective date of July 13, 1993 is warranted pursuant to the provisions of 38 C.F.R. § 3.156(c)(1), (3).

The record shows that VA received on July 13, 1993 a claim from the Veteran for service connection for psychiatric problems that included PTSD.  See VA Form 21-4138 (July 1993).  VA Form 21-516-Application for Compensation-was thereafter received on July 28, 1993.  In an August 1993 letter, VA provided the Veteran guidance on the information or evidence needed to establish his claim.  On August 30, 1993, VA received military personnel records that consisted of DA Form 20 (Enlisted Qualification Record).  This record showed that the Veteran participated in the Vietnam Counter Offensive Phase IV campaign and that he received awards/decorations (National Defense Service Medal, Vietnam, Service Medal, Republic of Vietnam Campaign Medal with Device 60).  These awards/medals establish that the Veteran served in Vietnam and contributed direct combat support.  These awards/medals do not establish that the Veteran is a combat veteran or participated in combat activities.  A letter dated January 1994 from the Veteran's private psychiatric treatment provider indicated that the Veteran had PTSD due to his Vietnam experiences that included participation in combat, witnessing the burning to death of enemy soldiers, seeing dead enemy soldiers with heads blown open, and seeing the inadvertent deaths of civilian persons to include children.  See Third Party Correspondence (January 1994).  In a March 1994 letter, the RO requested that the Veteran provide VA with a list of the specific stressors he experienced in Vietnam to include the place and date along with the names of close friends he saw killed.  See 5103/DTA Letter (March 1994).  No response was received and the RO denied service connection for PTSD in a June 1994 rating decision.  See Rating Decision (June 1994).  The Veteran was notified of that decision in a June 1994 letter.  No appeal was filed.

On December 7, 2011, the Veteran notified VA that he would like to establish a claim for PTSD.  See VA 21-0920 (December 2011).  In a January 2012 statement, the Veteran identified his service-related stressors and provided VA with a copy of a letter from the Department Army dated in July 1969 and titled "Award of the Army Commendation Medal" (ARCOM medal).  The reason for the award was cited as heroism in connection with military operations in Vietnam in May 1969.  See Correspondence (January 2012) and Military Personnel Record (January 2012).  An official response to a VA request for information confirmed that the Veteran served in Vietnam from August 25, 1968 to October 9, 1969.  See VA 21-3101 (January 2012).

In a July 2012 rating decision, the RO granted service connection for PTSD effective from December 7, 2011.  See Rating Decision Codesheet (July 2012).  The Veteran appealed the effective date of this award of service connection.  See Notice of Disagreement (October 2012) and Third Party Correspondence (March 2015).

The Board finds that 38 C.F.R. § 3.156(c)(1) is controlling in this matter and authorizes an effective date of July 13, 1993-the date of the original claim.  The record establishes that the Veteran's original claim was essentially reconsidered and granted based on a service department record, the ARCOM letter, that had existed and had not been associated with the claims file at the time the claim was originally considered.  The ARCOM letter was used to establish the claim and award service connection for PTSD and, thus supports the claim for an earlier effective date.  In essence, the claim for service connection for PTSD was not a claim to reopen but rather reconsideration of the earlier July 1993 claim for service connection based on relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim; therefore, the effective date rules that apply to reopened claims are not for application here.

The Board finds that there is no indication that the Veteran failed to provide sufficient information for VA to identify and obtain the ARCOM letter from an official source and that it is entirely unclear why it was not included with the service records provided at the time the claim was originally adjudicated.  As such, 38 C.F.R. § 3.156 (c)(2)-the exception to section (c)(1)-is not applicable here.  Although the Veteran did not cooperate with VA's earlier efforts to verify his alleged stressors by providing more information, this is irrelevant when VA should have had sufficient information to verify a stressor at the time of the original claim, such as through the service personnel records, notwithstanding the fact that the specific stressor was not one previously identified by the Veteran.  See Mayhue v. Shinseki, 24 Vet. App. 273, 279-80 (2011) (noting that, under 38 C.F.R. § 3.156 (c)(1), the fact that a confirmed stressor upon which the grant of PTSD is based had not previously been identified by the Veteran in an earlier claim does not automatically trigger 38 C.F.R. § 3.156 (c)(2)).

Accordingly, an effective of July 13, 1993 for the award of service connection for PTSD, and no earlier, is granted.


ORDER

Service connection for peripheral neuropathy of the right lower extremity, to include as secondary to Agent Orange exposure, is denied.

Service connection for peripheral neuropathy of the left lower extremity, to include as secondary to Agent Orange exposure, is denied.

An effective of July 13, 1993 for the award of service connection for PTSD, and no earlier, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Having carefully reviewed the record, the Board finds that remand is necessary to ensure that VA has satisfied its duty to assist.  VA's duty to assist includes obtaining pertinent records in Federal custody and making reasonable efforts to obtain non-Federal records.  Also, VA's duty to assist includes obtaining an examination or opinion when necessary to decide the claim.  38 C.F.R. § 3.159 (c).  See also 38 C.F.R. § 4.2 (noting that if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).
In this case, the record reflects that there are outstanding VA treatment records to be associated with the claims file.  The claims file includes records obtained in 2012 that are dated from March 2011 to January 2012.  These records show that the Veteran has presented regularly every 6 months for follow-up of PTSD.  However, the Board observes that records for the entire appeal period are not included in the claims file.  Although the RO noted in the February 2012 Statement of the Case that VA treatment reports from the Miami VA Healthcare System dated from July 29, 2009 through February 4, 2015 had been reviewed, these records are not included in the claims file.

Also, although a VA PTSD examination was conducted in February 2014, the examiner did not review the claims file or any treatment records when assessing the Veteran's level of social and occupational impairment.  The Board believes that it is essential that, in determining the current level of impairment as well as that existing over an extended period of time, the examiner consider the recorded history and treatment records.  Lastly, the Veteran's attorney has submitted a private psychological evaluation, which suggests that the Veteran's condition has materially worsened since he was last examined by VA for evaluation purposes, which warrants a new VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In view of the above, remand is necessary to obtain outstanding treatment records, to provide the Veteran another VA examination for PTSD, and to readjudicate the claims for PTSD and TDIU.

The Board's consideration of the claim for TDIU is deferred as it is inextricably intertwined with the claim for increase for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  All outstanding VA treatment records dated during the appeal period should be obtained and associated with the claims file.

2.  The Veteran should be scheduled for a VA examination by an appropriately skilled medical professional to ascertain the severity of his service-connected PTSD during the appeal period.  The examiner should review the claims file and the review must be noted in the examination report.

(a) The examiner should indicate the current level of occupational and social impairment; and

(b)  The examiner should indicate, retrospectively, to the extent feasible, the level of occupational and social impairment between 2011 and the current examination.

(c)  The examiner should address the functional impact of PTSD on the Veteran's ability to perform the mental acts of employment, to include the effect (if any) of his medications.

(d)  The examiner should review the record and comment on whether he/she agrees with the medical conclusions of W.J.A., a private psychologist.  See Medical Treatment Record - Non-Government Facility (June 2014) and Medical Treatment Record - Non-Government Facility (May 2015).

A complete rationale for all medical opinions is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


